Name: Decision of the EEA Joint Committee No 128/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: health;  animal product;  marketing;  information technology and data processing;  means of agricultural production;  foodstuff
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(03)Decision of the EEA Joint Committee No 128/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0006 - 0007Decision of the EEA Joint CommitteeNo 128/1999of 5 November 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 76/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Commission Regulation (EC) No 2729/98 of 17 December 1998 amending Regulation (EC) No 2628/97 as regards transitional provisions for the start-up period of the system for the identification and registration of bovine animals(2), is to be incorporated into the Agreement.(3) Commission Regulation (EC) No 132/1999 of 21 January 1999 amending Regulation (EC) No 2630/97 as regards the minimum level of controls to be carried out in the framework of the system for the identification and registration of bovine animals(3), is to be incorporated into the Agreement.(4) This Decision is not to apply to Iceland and Liechtenstein,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 70 (Commission Regulation (EC) No 2628/97) in Part 1.2 of Chapter I of Annex I to the Agreement:"- 398 R 2729: Commission Regulation (EC) No 2729/98 of 17 December 1998 (OJ L 343, 18.12.1998, p. 12)."Article 2The following shall be added in point 72 (Commission Regulation (EC) No 2630/97) in Part 1.2 of Chapter I of Annex I to the Agreement:", as amended by:- 399 R 0132: Commission Regulation (EC) No 132/1999 of 21 January 1999 (OJ L 17, 22.1.1999, p. 20)."Article 3The texts of Regulations (EC) No 2729/98 and (EC) No 132/1999 in the Norwegian language, which are annexed to the Norwegian language version of this Decision, are authentic.Article 4This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000, p. 1.(2) OJ L 343, 18.12.1998, p. 12.(3) OJ L 17, 22.1.1999, p. 20.